Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 31, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*794Claimant quit her job as an administrative assistant for a software company after the sales director criticized her work performance. The Board found that she was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant stated that she quit her job because male co-workers insulted her and called her names. She admitted, however, that she did not leave her employment until six to eight months after these incidents. She stated that on the day she quit the sales director had yelled at her for leaving a meeting to speak with a former employee. The sales director testified that she asked claimant not to resign, but that claimant responded that she was going to quit anyway. In view of this testimony, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.